DETAILED ACTION
Allowable Subject Matter
1.	Claims 12, 16, 19-22, 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a playing card dealing shoe activation method and system comprising the limitations required by independent claims 12, 16 and 25.  The method requires placing a deck in handling device, wherein each card has a randomly generated number thereon. A data file containing each random number is associated with the deck, along with order information of an order in which the card appears in the deck. The random number printed on the card is read by the shoe when it is drawn, and a determination of whether the drawn card is expected is made and compared to the order information in the data file. If the drawn card is not expected a signaling alert is made. Association of the data file with the deck in the shoe occurs by inserting a data card containing the data file into the shoe and the data card is plugged into the shoe such that physical contacts on the data card engage with contacts in the show for communication therebetween. The system (claim 22) comprises an activation device containing a data file for each randomly generated number applied to each card of a deck, and the order of the playing cards in the deck. A shoe, including a sensor and processor, determines if the playing card drawn is an expected playing card based on information from the sensor and the activation device. The processor disables the show when the drawn playing card is not expected. Moreover, the activation device is claimed to be a data card packaged with the deck, and the processor is configured to delete the data file form the data card to deactivate the deck. The claimed system and methods enable a secure playing card value chain from manufacturing to the casino table. Moreover, the claimed invention improves security costs by reducing expensive and labor-intensive management of cards.  One having ordinary skill in the art would not have found it obvious to modify a traditional playing card dealing show method and system in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Schwartz (US Pub. No. 2009/0264200) and Porter et al. (US Pub. No. 2007/0187266).    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711